Citation Nr: 0828216	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO. 06-19 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the left shoulder. 

2. Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the cervical spine. 

3. Entitlement to service connection for a left knee 
disability. 

4. Entitlement to service connection for a right knee 
disability. 

5. Entitlement to service connection for a right hip 
disability.

6. Entitlement to service connection for impairment in 
vision.

7. Entitlement to service connection for a disorder 
manifested by fatigue, to include as due to an undiagnosed 
illness. 

8. Entitlement to service connection for a peri-anal abscess 
to include hemorrhoids. 
ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1975 to 
January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2005 and May 2006 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1. The veteran's left shoulder disability is not manifested 
by a loss of motion or arthritis affecting two or more 
joints. 

2. The veteran's cervical spine disability is not manifested 
by a limitation of motion, including as due to pain. 

3. The veteran does not have a current disability of the left 
knee. 

4. The veteran does not have a current disability of the 
right knee.

5. The veteran does not have a current disability of the 
right hip.

6. The veteran's decreased visual acuity is due to myopia, a 
refractive error for which service connection is not 
available.

7. The veteran does not have a current fatigue disability. 

8. The veteran has experienced a hemorrhoid disability since 
active duty service.


CONCLUSIONS OF LAW

1. The criteria for the entitlement to a disability rating in 
excess of 10 percent for a left shoulder disability have not 
been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71(a) Diagnostic Codes 5003, 5010, 5201 (2007).

2. The criteria for the entitlement to a disability rating in 
excess of 10 percent for a cervical spine disability have not 
been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71(a) Diagnostic Code 5242 (2007).

3. The criteria for the establishment of service connection 
for a left knee disability are not met. 38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

4. The criteria for the establishment of service connection 
for a right knee disability are not met. 38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

5. The criteria for the establishment of service connection 
for a right hip disability are not met. 38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

6. Defective visual acuity was not incurred in or aggravated 
by active military service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2007).

7. The criteria for the establishment of service connection 
for a fatigue disorder are not met. 38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

8. The criteria for the establishment of service connection 
for a peri-anal abscess, to include hemorrhoids are met. 
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in March 2005 and 
March 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claims; (2) informing the veteran about the 
information and evidence VA would seek to provide and; (3) 
informing the veteran about the information and evidence he 
was expected to provide. Although a fourth requirement as to 
requesting the veteran provide any evidence in his possession 
that pertains to his claims has since been rescinded, the 
veteran has nonetheless been advised. Additionally, the March 
2006 letter provided notice of how VA assigns disability 
ratings and effective dates and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). Although the 
March 2006 letter was not timely received, the denial of the 
claims in the instant decision makes the timing error non-
prejudicial. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records are associated with the claims file. 
Additionally, the veteran was afforded a VA examination in 
connection with his claims. The veteran has not made the RO 
or the Board aware of any outstanding evidence that needs to 
be obtained in order to fairly decide his claims. As such, 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the case is 
ready for appellate review.




Analyses

Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7. In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41. Because the veteran is challenging the 
initially assigned disability ratings, it has been in 
continuous appellate status since the original assignment of 
service connection. The evidence to be considered includes 
all evidence proffered in support of the original claim. 
Fenderson v. West, 12 Vet. App. 119 (1999). 





A rating in excess of 10 percent for degenerative arthritis 
of the left shoulder

The veteran contends his service connected left shoulder 
disability is more severe than reflected by the current 
rating. Because the disability does not approximate findings 
for a rating in excess of 10 percent, and the claim will be 
denied. 

By way of an August 2005 RO decision, the disorder was 
granted service connection and assigned a noncompensable 
rating. By way of a May 2006 RO decision, the rating was 
increased to 10 percent. 

The veteran's left shoulder disability is presently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5203, impairment of 
the clavicle or scapula. The impairment under this diagnostic 
code will be rated under limitation of motion of the affected 
shoulder, as arthritis, degenerative. In turn, under 38 
C.F.R. § 4.71a, Diagnostic Codes 5010, 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
(DC 5200, etc). When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or groups of minor 
joints affected by limitation of motion, to be combined not 
added under Diagnostic Code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The veteran's October 2004 separation examination report 
reflects that his left shoulder was noted to have 
crepitation, and he was diagnosed with degenerative arthritis 
in his left shoulder. 

The veteran underwent an April 2005 VA QTC examination. At 
the examination, the veteran stated that he injured his left 
shoulder during training. He has flare-ups every two weeks 
that last three to five days. During physical examination, 
the veteran's left shoulder range of motion was within normal 
limits. X-rays showed mild hypertrophic osteophytic changes 
of the acromoclavicular joint. The examiner diagnosed the 
veteran with shoulder impingement due to mild degenerative 
hypertrophy of the acromioclavicaluar joint. He could not 
confirm a partial tear of the joint due the veteran's full 
range of motion. 

The veteran underwent another QTC VA examination in August 
2007 for his left shoulder disability. The veteran's range of 
motion in his flexion, abduction, and internal rotation of 
the left shoulder was limited by about 5 degrees due to pain. 
The examiner noted tenderness and guarding of movement of the 
veteran's left shoulder. However, he also confirmed that 
there was no edema, effusion, weakness, redness, heat, or 
subluxation and maintained the established diagnosis of 
shoulder impingement due to mild degenerative hypertrophy of 
the acromioclavicaluar joint 

Since the veteran's left shoulder motion was only limited by 
about 5 degrees due to pain, a rating under the Diagnostic 
Codes considering limitation of motion would not provide his 
disorder with an increased evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5203. There is no medical evidence of 
arthritis involving two or more joints, deformity of the 
clavicle or scapula, or any limitation of motion to warrant a 
rating in excess of 10 percent. See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5201, 5203. Without medical evidence 
showing a left shoulder disability that approximates a rating 
in excess of 10 percent, the claim is denied.   

A rating in excess of 10 percent for degenerative joint 
disease of the cervical spine

The veteran contends his service connected cervical spine 
disability is more severely disabling than reflected by the 
current evaluation. The disability does not approximate 
findings for a rating in excess of 10 percent, and the claim 
will be denied. 

An August 2005 RO decision granted service connection and 
assigned a noncompensable rating for his cervical spine 
disability. By way of a May 2006 RO decision, the rating was 
increased to 10 percent. 

The veteran's cervical spine disability is currently rated 
under Diagnostic Code 5242 for degenerative arthritis of the 
spine. 38 C.F.R. § 4.71(a) Diagnostic Code 5242. The general 
rating formula applies to Codes 5235 to 5243 unless the 
disability rated under Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes. It provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease. 

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

1) 10 percent--forward flexion of the thoracolumbar spine, 
greater than 60 degrees, but no greater than 85 degrees; or a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.

2) 20 percent - forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphyosis;

The veteran's separation examination report, dated October 
2004, noted that he experienced chronic neck pain as a result 
of degenerative disc disease in his spine. 

Upon physical examination, the April 2005 VA QTC examination 
report reflects that the veteran experiences no limitation of 
motion in his cervical spine. The veteran submitted a 
statement, dated March 2006, by his supervisor attesting to 
the veteran's limitation in mobility caused by pain. 
Additionally, in his June 2006 Substantive Appeal, the 
veteran reported pain and loss of motion in his cervical 
spine that occasionally prevents him from driving his 
automobile. The veteran is competent to report about the 
extent of the pain he experiences. Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (citing Caluza v. Brown, 7 Vet.App. 
498, 504 (1995)); see also Layno v. Brown, 6 Vet.App. 465, 
469-70 (1994) (lay evidence is competent to establish 
features or symptoms of injury or illness). The veteran also 
underwent an August 2007 QTC VA examination. At the 
examination, the veteran was again found to have a normal 
range of motion in his cervical spine. The examiner noted 
that the veteran does report flare-ups in cervical spine 
disability, but he can function with medication during flare-
ups. Otherwise, he is able to perform most activities without 
any pain. The examiner maintained the long-standing diagnosis 
of degenerative arthritis of the cervical spine. 

To receive a rating in excess of 10 percent, the probative 
evidence must show muscle spasm, guarding, or the limitation 
of motion specified by Diagnostic Code 5242. However, the 
evidence does not show any muscle spasm, guarding, or 
limitation of motion in the cervical spine. Therefore, the 
claim for a rating in excess of 10 percent is denied. 

Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic disability during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service connection for right knee, left knee and right hip

The veteran contends that he developed right knee, left knee, 
and right hip disabilities during active service. Since the 
competent medical evidence does not show that the veteran has 
any current disability in his right knee, left knee, nor 
right hip, the claims will be denied. 

Service medical records reflect complaints and treatments for 
right knee pain and right hip pain. Service medical records 
include an October 2004 separation examination. At the 
examination, the veteran reported that he had trouble with 
his knees, and upon clinical evaluation, the veteran was 
noted to have crepitation in his knees. 

There are no VA treatment records, nor private medical 
records referring to any knee or hip disorders.

The veteran underwent an April 2005 VA QTC examination. At 
the examination, the veteran reported that he injured his 
right hip in June 1999 and has monthly flare-ups of pain in 
his right hip. He stated that he injured left knee in 1980 
during a jump and currently has chronic pain, stiffness, and 
locking. The veteran noted his right knee symptoms began 
during frequent parachute jumps in 1985, and he currently has 
flare-ups on pain in his right knee. However, clinical 
examination of the veteran's knees and hips were all within 
normal limits. For these disabilities, the examiner concluded 
that there was no pathology to make any diagnoses.

The competent medical evidence does not show that the veteran 
has any current disability of the left knee, right knee, or 
right hip. It is well-settled that the law limits entitlement 
for service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability - 
the first prong of a successful claim of service connection. 
In the absence of proof of a present disability, there is no 
valid claim presented. See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). By 
"disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations." 38 C.F.R. § 4.1; see Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing 
with approval VA's definition of "disability" in 38 C.F.R. 
§ 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect."). Since the competent medical 
evidence of record does not reflect any current disability, 
the claims for service connection for left knee, right knee 
and right hip must be denied. 

Service connection for decreased visual acuity

The veteran contends that he had decreased visual acuity as a 
result of active service. Since the medical evidence does not 
show that the veteran has a visual disease or impairment 
within the meaning VA regulations, the claim will be denied. 

"Myopia," also known as nearsightedness, is a refractive 
error. Norris v. West, 11 Vet. App. 219, 220 (1998); 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1171 (29th ed. 
2000).

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation. 38 C.F.R. §§ 3.303(c), 4.9. In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection. Thus, VA regulations specifically prohibit 
service connection for refractory errors of the eyes unless 
such defect was subjected to a superimposed disease or injury 
which created additional disability. See VAOPGCPREC 82-90, 55 
Fed. Reg. 45711 (1990) (service connection may not be granted 
for defects of congenital, developmental or familial origin, 
unless the defect was subject to a superimposed disease or 
injury).

Service medical records, dated May 2004, reflect that the 
veteran had pigmentary changes in one eye. The veteran's 
discharge examination report, dated October 2005, reflects 
that the veteran had myopia without glasses and he was 
recommended to have annual eye exams. Service medical record 
do not show any injuries or other disease relating to the 
veteran's eyes. 

The veteran underwent a March 2005 VA QTC examination for his 
vision. The veteran had a history of degradation of vision. 
Upon physical examination, he was found to have refractive 
error of myopic astigmatism and presbyopia and enlarged 
cupping of both eyes. No pigmentary change of either eye were 
noted.  

The competent medical evidence of record does not show a 
current disability in the veteran's vision as recognized by 
the VA. Id. Although myopic astigmatism and enlarged cupping 
was found, there is no evidence of a superimposed eye disease 
or injury during active service leading to a compensable 
disability in either eye. Id. As noted, in order for service 
connection to be awarded, there must be a disability as that 
term is defined by law. Brammer, supra. 


Service connection for fatigue, to include as due to an 
undiagnosed illness

The veteran claims he developed a fatigue disorder as a 
result of his active service in Southwest Asia. Since the 
medical evidence does not show that the veteran has a current 
fatigue disability, the Board must deny the claim. 

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011. 38 C.F.R. § 3.317(a)(1). A "Persian Gulf 
veteran" is one who served in the Southwest Asia theater of 
operations during the Persian Gulf War. See 38 C.F.R. § 
3.317. The veteran qualifies as a Persian Gulf veteran by 
receipt of his Southwest Asia Service Medal. 

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. A disability referred to in 
this section shall be considered service connected for the 
purposes of all laws in the United States. 38 C.F.R. § 
3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended. 38 U.S.C.A. §§ 1117, 1118. These changes revised the 
term "chronic disability" to "qualifying chronic disability," 
and involved an expanded definition of "qualifying chronic 
disability" to include: (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection. 
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities. Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained. 
38 C.F.R. § 3.317(a)(2)(ii).

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service. Gutierrez v. Principi, 
19 Vet. App. 1 (2004). Signs or symptoms that may be a 
manifestation of an undiagnosed illness or a chronic multi-
symptom illness include: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. 38 U.S.C.A. § 1117(g); 38 C.F.R. § 
3.317(b).

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined. VAOPGCPREC 8-98 (Aug. 3, 1998).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis. The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317. VAOPGCPREC 8-98 (Aug. 3, 1998).

The veteran underwent an April 2005 VA QTC examination. At 
the examination, the veteran complained of a general fatigue 
that had a gradual onset over the past two to three years. 
The fatigue included generalized muscle aches, forgetfulness, 
joint pains, and headaches associated with short term memory 
loss. He denied any treatment or medication to treat the 
fatigue. The examiner found that the veteran did not meet the 
criteria for excessive fatigue syndrome, and he was unable to 
make a diagnosis. 

The veteran also underwent an April 2005 VA QTC mental health 
examination. During the examination, the veteran reported 
trouble with his short term memory, but denied any other 
psychiatric problems. Upon a mental status test, the 
veteran's responses were well within the normal range. The 
examiner could not confirm any symptoms of memory impairment. 

Because the competent medical evidence does not show that the 
veteran has a fatigue disorder, the competent medical 
evidence of record does not reflect a current disability and 
the claim must be denied. Brammer, supra.
 

Service connection for peri-anal abscess to include 
hemorrhoids

The veteran contends that his current hemorrhoid disability 
is related to a peri-anal abscess manifested during active 
service. Since service medical records document a hemorrhoid 
disability, the veteran reports a continuity of 
symptomatology of hemorrhoids since active service, and there 
is medical evidence of a current hemorrhoid disability, the 
claim will be granted. 

Service medical records reflect that the veteran had a peri-
anal abscess during active service. Private medical records, 
dated October 2005, reflect that small, non-bleeding, 
external hemorrhoids were found during a colonoscopy. There 
was no recommended treatment for the disability. The veteran 
was to be advised to schedule another colonoscopy in ten 
years. 

At the April 2005 VA QTC examination, the veteran reported 
his peri-anal abscess began in 1983 and during flare-ups, 
occurring three to four times a year, resulted in soreness 
and pain. However, his rectal physical examination showed no 
abnormalities. The examiner concluded that there was no 
pathology to make a diagnosis at that time. 

Under current Court precedent, the requirement of a "current 
disability" is "satisfied when a claimant has a disability 
at the time a claim for VA disability compensation is filed 
or during the pendency of that claim" and "a claimant may 
be granted service connection even though the disability 
resolves prior to (VA's) adjudication of the claim." McClain 
v. Nicholson, 21 Vet. App. 319 at 321 (2007). If a claimant 
is diagnosed with a disability, and the severity of that 
disorder lessens so that it no longer impairs the claimant, a 
grant of service connection may be nonetheless appropriate if 
it is otherwise found to be linked by competent evidence or 
applicable presumption to some incident of military service. 
The question of its severity is one of rating, not of service 
connection. Ferenc v. Nicholson, 20 Vet. app. 58 (2006) 
(Discussing the distinction in the terms "compensation," 
"rating," and "service connection" as although related, 
each having a distinct meaning as specified by Congress). 
Thus, in this instance the private medical records from 
October 2005 establish a current hemorrhoid disability for 
service connection purposes.

After resolving the benefit of the doubt in favor of the 
veteran, the Board finds that the criteria for service 
connection for a hemorrhoid disability have been met. Service 
medical show that the veteran was treated for a peri-anal 
abscess during active service. The veteran reports that since 
this time he has experienced hemorrhoids. Recent private 
medical records, dated October 2005, show that hemorrhoids 
were noted during a colonoscopy. Since the record shows an 
in-service event, evidence of continued symptomatology, and a 
current hemorrhoid disability, service connection for a 
hemorrhoid disability is granted. 




	(CONTINUED ON NEXT PAGE)









ORDER

A rating in excess of 10 percent for a left shoulder 
disability is denied. 

A rating in excess of 10 percent for a cervical spine 
disability is denied. 

Service connection for a left knee disability is denied. 

Service connection for a right knee disability is denied.

Service connection for a right hip disability is denied.

Service connection for an impairment in vision is denied. 

Service connection for a disorder manifested by fatigue, to 
include due to an undiagnosed illness is denied.

Service connection for a peri-anal abscess, to include 
hemorrhoids is granted. 




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


